Citation Nr: 1711156	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-29 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilites (TDIU). 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability, to include as secondary to service-connected low back and right knee disabilities. 

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back and right knee disabilities. 

4.  Entitlement to an increased disability rating in excess of 10 percent for a right knee disability. 

5.  Entitlement to an increased disability rating in excess of 10 percent for a cervical spine disability. 

6.  Entitlement to an increased disability rating in excess of 30 percent for dysthymic disorder. 
7.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served in the United States Army from October 1979 to February 1980 and from September 2002 to March 2006. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal, in part,  from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Juan, Commonwealth of Puerto Rico.  By that rating action, the RO denied entitlement to TDIU.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Winston-Salem, North Carolina RO. 

This appeal also stems from a January 2010 rating action issued by the New York, New York RO.  By that rating action, the RO denied service connection for a left hip disorder and found that new and material evidence had not been received to reopen a previously denied claim for service connection for a right hip disorder.  In addition, the RO reduced the disability rating assigned to the service-connected right knee disability from 20 to 10 percent, effective November 9, 2009.  The Veteran appealed these determinations to the Board. 

Finally, this appeal also stems from September 2013 and May 2015 rating actions.  By those rating actions, the RO continued 10 and 30 percent disability ratings assigned to the service-connected cervical spine disability (September 2013)  and dysthymic disorder (May 2015), respectively.  By the May 2015 rating action, the RO also granted service connection for left lower extremity radiculopathy; an initial 10 percent rating was assigned, effective May 20, 2014.  The Veteran disagreed with the increased and initial ratings assigned to these service-connected disabilities.  

In September 2016, the appellant testified at a video conference hearing before the undersigned sitting at the RO.  A copy of the hearing transcript is available.  

The appellant was previously represented by Alexander Michalowicz, Attorney at law.  By a written statement, received by VA in August 2016, the above-cited attorney withdrew representation of the Veteran.  Thus, the Veteran is currently unrepresented in the instant appeal.

Regarding the issue of entitlement to service connection for a left hip disability and whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability, the Board has expanded these claims to include on a secondary basis to more accurately reflect the Veteran's contentions that he has had hip problems that are secondary to his low back and right knee disabilities.  (See June 2011 VA orthopedic examination report reflecting that the Veteran was to be evaluated for a hip condition that he wanted to connect to his spine and right knee conditions).  The Board notes that all possible theories of entitlement raised by the record must be considered.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 
 
The issues of whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disorder and entitlement to an increased disability rating in excess of 50 percent for a low back disability have been raised by the record on VA Form 21-526EZ, received by VA in September 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that prior to further appellate review of the claims on appeal, additional substantive development is warranted; specifically, to obtain the Veteran's VA vocational rehabilitation file; obtain outstanding VA treatment records and to schedule the Veteran for VA examinations in conjunction with increased and initial rating claims, as well as his TDIU claim.  The Board will discuss each reason for remand below. 

i) Outstanding VA treatment records

On VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and VA Form 21-526EZ, Veteran's Application for Disability Compensation and Related Compensation Benefits, each received by VA in September 2015, the Veteran indicated that he had continued to seek treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina and "VA hospital" for his service-connected cervical spine and right knee disabilities and left lower extremity radiculopathy (claimed as sciatic nerve), respectively.  Furthermore, and with respect to the Veteran's claim for an increased rating for his service-connected dysthymic disorder, he testified that he had continued to see his [VA] psychiatrist every three (3) months for treatment.  (Transcript (T.). at page (pg.) 15).  The Board notes that while treatment records from the San Juan, Commonwealth of Puerto Rico and Bronx, New York VA VAMCs are of record, records from the Fayetteville, North Carolina VAMC are absent.  As the outstanding reports from the VAMC in Fayetteville, North Carolina might contain relevant evidence as to the nature and severity of the service-connected disabilities, notably his cervical spine and right knee disabilities, left lower extremity radiculopathy and dysthymic disorder, as well as the effect, if any, that the Veteran's service-connected disabilities have on his ability to obtain substantially gainful employment, they are potentially relevant to the increased and initial rating and TIDU claims and should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, as these records might also contain evidence that the Veteran has left and right hip disorders, they are potentially relevant to the service connection and new and material evidence claims on appeal, respectively. 

ii) Vocational Rehabilitation Records

In a September 2013 Supplemental Statement of the Case (SSOC), wherein the RO denied the issue of entitlement to TDIU, it referenced VA Rehabilitation and Education records from February 2010 to February 2013.  (See September 2013 SSOC at pg. 2).  These records have not been received into the Veteran's Veterans Benefits Management System (VBMS) or Virtual VA electronic record and may be potentially relevant to the Veteran's claims, notably his claim for TDIU.  On remand, the above-referenced Vocational Rehabilitation records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

iii) VA examinations

a. Right Knee Disability. 

The Veteran seeks an increased rating in excess of 10 percent for his service-connected right knee disability.  The Veteran contends that he has constant pain, numbness and weakness of his right knee.  (T. at pg. 26).  He maintains that he wears a knee brace and that his right knee hurts when he walks and stands for prolonged periods of time.  (Id. at 27).   

VA last examined the Veteran to determine the nature and extent of his service-connected right knee disability in February 2012.  (See February 2012 VA orthopedic examination report).  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 63 (1992).  In light of the Veteran's testimony that he has continued to experience pain, numbness and weakness of his right knee and the fact that VA last examined his right knee five (5) years previously, the Board finds that a new medical examination of his right knee is necessary to determine its current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, in the recent case of Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Board finds that the February 2012 VA examination does not meet the criteria set forth in Correia.  As such, a remand is also required to obtain the needed information.

b. Cervical Spine Disability

The Veteran seeks an increased rating in excess of 10 percent for his service-connected cervical spine disability.  He contends that he experiences neck pain with spams that is a six (6) or seven (7) on a scale of one (1) to 10, with 10 being the highest degree of severity.  (T. at pg. 23).  The Veteran also maintains that as a result of his cervical spine disability, he has experienced incapacitating episodes that require bedrest that last from one (1) day to a week and occur at least three (3) times a year.  Id. at 24.  

VA last examined the Veteran to determine the nature and severity of his cervical spine disability in June 2013.  (See June 2013 VA Neck (Cervical Spine Disability Benefits Questionnaire (DBQ)).  A review of this report reflects, in pertinent part, that as a result of his cervical spine disability, the Veteran experienced incapacitating episodes at least two (2) weeks, but less than four (4) weeks a year.  Id. at pg. 12.  In light of the Veteran's testimony that he has continued to experience incapacitating episodes several times a year as a result of his service-connected cervical spine disability and the fact that VA last examined him almost four (4) years previously, the Board finds that a new medical examination of his cervical spine is necessary to determine its current severity prior to further appellate review of the claim.  Green supra.  

In addition, the June 2013 examiner did not conduct Correia compliant testing.  A remand is required to obtain an adequate examination under the current law.  The Board recognizes that the spine does not have an opposite joint; thus, testing for range of motion measurements of the opposite undamaged joint under Correia is not necessary.

c.) Dysthymic Disorder

The Veteran seeks an increased disability rating in excess of 30 percent for his dysthymic disorder.   

VA last examined the Veteran to determine the nature and extent of his dysthymic disorder in April 2015.  (See April 2015 Mental DBQ).  During that examination, the Veteran related that he did not experience panic attacks.  Id.  Conversely, on VA Form 9, received by VA in April 2016, the Veteran indicated that a 50 percent rating was warranted for his dysthymic disorder, in part, because he experienced panic attacks more than one a week  (See VA Form 9, received by VA in April 2016).   The Board observes that a comprehensive VA mental disorders examination has not been conducted for almost two (2) years.  As there is an indication of a possible increase in severity of the service-connected dysthymic disorder since the April 2015 examination, the Board finds that a new and contemporaneous examination is necessary to determine the current manifestations and level of severity of this disability prior to further appellate review of the claim.  

d.) TDIU

The Veteran seeks entitlement to TDIU.  Throughout the appeal, he has maintained that he unable to secure substantially gainful employment primarily because of his service-connected orthopedic and neurological disabilities.  Although individual VA examination reports of records do provide some information regarding the limitations caused by the Veteran's service-connected disabilities, they do not all directly and sufficiently address the question of his employability in light of the combined effect of his service-connected disabilities.  Thus, the Board finds that the Veteran should be scheduled for a VA examination to assess the combined effect of his service-connected disabilities on his employability.  In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:  If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain any and all VA treatment records pertaining to the Veteran from the Fayetteville, North Carolina VAMC and associate those documents with the Veteran's VBMS electronic record. 

2.  Obtain all of the Veteran's VA Rehabilitation and Education records referenced by the RO in a September 2013 SSOC and associate those documents with the Veteran's VBMS electronic record.

3.  After the development in paragraphs one (1) and two (2) has been accomplished and any outstanding records have been associated with the Veteran's VBMS electronic record, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee osteoarthritis.  The Veteran's electronic record should be made available and reviewed by the examiner. 
 
In examining the right knee disability, full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
The examiner must describe the nature and severity of any recurrent right knee subluxation or instability found to be present as slight, moderate or severe.

The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination of the right knee, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion of the right knee), due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 
 
In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's right knee disability on his occupational functioning and daily activities.
 
The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's competent account of symptomatology; and, (ii) the June 2011 and February 2012 VA orthopedic examination reports, respectively; and (iii) any other medical evidence deemed pertinent.
 
The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the requested development in directives one (1) and two (2) has been accomplished, schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's cervical spine disability.  The entire electronic record must be made available to and reviewed by the examiner.

The examiner should address the following:

The examiner must include joint testing for pain on both active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also record the Veteran's reports of limitation of motion of the cervical spine during flare-ups and whether those reports are consistent with the findings on examination.

The examiner must indicate whether there is objective evidence of intervertebral disc syndrome, past history of incapacitating episodes with physician prescribed bed rest, or any other manifestation.

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's cervical spine disability on his occupational functioning and daily activities.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the requested development in directive one (1) and two (2) has been completed to the extent possible, afford the Veteran a VA examination regarding the current severity of his service-connected dysthymic disorder.  The Veteran's electronic record, to include a complete copy of the REMAND, must be made available to the clinician designated to examine the Veteran and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

It is requested that the VA examiner indicate the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected dysthymic disorder.  In addition, pertinent lay information regarding the nature, frequency and severity of symptoms should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's dysthymic disorder, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to the dysthymic disorder; deficient in most areas; or impaired to a lesser (specified) degree. In this regard, detailed information regarding his employment history and status should be recorded.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  Thereafter, schedule the Veteran for appropriate VA medical examination by an examiner with appropriate expertise to determine the impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner must be given full access to the Veteran's complete VA electronic record.  The examiner must specifically note on the VA examination report whether the Veteran's VA electronic record, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history. 

The AOJ should provide the examiner with a list of all service-connected disabilities.

The examiner is requested to determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to their functional impairment.  To this end, the examiner is asked to assess the severity of the Veteran's service-connected disabilities and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any disabilities that are not service connected.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, such as those requiring extended concentration or fine motor skills. 

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Following any additional development deemed necessary, readjudicate all claims on appeal.  Readjudication of the Veteran's increased and initial rating claims should include the consideration of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson v. West, 12 Vet. App. 119 (1999), respectively.

If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

